Case: 12-11273       Document: 00512312448         Page: 1     Date Filed: 07/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 18, 2013

                                     No. 12-11273                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



STEPHEN BECKER, M.D.,

                                                  Plaintiff-Appellant
v.

ROD BORDELON, Commissioner of Texas Division of Worker’s Compensation,
in His Individual and Official Capacities; HOWARD SMITH, M.D., Medical
Advisor of Texas Division Worker’s Compensation in His Individual Capacity;
KEN FORD, JR., M.D., Assistant Medical Advisor of Texas Division Worker’s
Compensation in His Individual Capacity,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:11-CV-627


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       For essentially the reasons articulated in the district court memorandum
opinion and order, we AFFIRM. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.